Citation Nr: 9931721	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-09 699	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder with history of dysthymic disorder, currently 
rated as 50 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
kidney condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1950 to June 1954.

2.  The veteran died on October [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).







ORDER

The appeal is dismissed.




		
      R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

